Title: To George Washington from Benoît-Joseph de Tarlé, 12 October 1782
From: Tarlé, Benoît-Joseph de
To: Washington, George


                  Sir,
                     
                     Head Quarters Octobr 12th 1782
                  
                  I have received the letter which your Excellency was pleased to honour me with on the 7th of this instant, to inform me that Circumstances have rendered it essential that Messrs Wadsworth & Carter Should take up the Contracts for the supply of the American army and that they were the more readily induced to this from a persuasion that their Engagement with you So far from being detrimental would prove beneficial to those which they were at present under for the Supply of the Army of france with the Same Articles; in Short that Messrs Wadsworth & Carter have requested your Excellency to be so kind to write to me, to Convince me that the Interest of his Majesty will not be affected by that Engagement, and in a word to give me your opinion on the Subject.
                  I do myself the honour to inform your Excellency that the advantages which will arise from that union (which are mentioned in your letter) appear, to me So manifest and Coherent with your Excellency’s opinion, for which I have the utmost veneration, and is So decisive, that I dare to assure you Sir, that my Sentiments on this affair perfectly agree with yours, and that it will likewise make me happy whenever Circumstances will permit me to do any thing agreable to your Excellency and to Concur in every thing for the welfare of your Army.  I Am with an infinite respect, Your Excellency’s Most obedient and Humble servant
                  
                     tarlé
                     
                  
               